Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2014

                                      No. 04-14-00031-CV

                      IN THE INTEREST OF A.C. ET AL CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00160
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
       The reporter’s record was due January 2, 2014, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West Supp. 2012).

       We therefore ORDER David R. Zarate, the court reporter, to file the reporter’s record on
or before February 3, 2014. The reporter is reminded that the reporter’s record is currently 20
days late, and that strict deadlines exist with regard to disposal of appeals dealing with
termination of parental rights. With regard to the appellate record, appellate courts may not
grant more than 30 days cumulatively with regard to extensions of time for the reporter’s record.
TEX. R. APP. P. 28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court